SUMMERS, Justice
(dissenting).
The majority agrees with the reasons advanced by the Committee in its brief to support the result reached. Those reasons, as I understand them, assert the act applies *1065only to “candidates” or “nominees”, that is, persons who have received the majority vote in the primary and have not yet been declared the “nominee” by the proper committee; or the act applies to a “nominee”, that is, a person who has been declared “nominee” of a political party, either because he was unopposed or because he has received the primary election vote which was necessary to permit the party committee to declare him the “nominee”.
This argument fails to take into consideration that Section 361, subd. D of Title 18 of the Revised Statutes applies to death of a candidate “within thirty days of the day fixed for the first primary election.” This is the identical factual situation this case presents. The statute applies in unmistakable terms to “the first primary election.”
Moreover, the facts of this case do not present a situation where a person has become a “candidate” of a political party because he is a “nominee” of that party.
A person who has offered himself for election in a party primary is a “candidate” as the act declares. This designation is in keeping with plain ordinary meaning of the word. La.Civil Code arts. 13 and 14. Any attempt to destroy the statute’s intent by distorted reasoning and by reference to imagined facts not presented by the instant case is an abuse of judicial power.
I respectfully dissent.